        Case 20-33109 Document 15 Filed in TXSB on 06/22/20 Page 1 of 13




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

 IN RE:                                           §         Chapter 11
                                                  §
 Juniper Specialty Products LLC,                  §
 SGCE LLC                                         §         CASE NO. 20-33109
                                                  §         CASE NO. 20-33110
 Debtors.                                                   (Jointly Administered)

    DECLARATION OF JOHN D. BAUMGARTNER IN SUPPORT OF CHAPTER 11
                  PETITIONS AND FIRST DAY MOTIONS

       I, John D. Baumgartner, pursuant to 28 U.S.C. § 1746, do hereby declare (this

“Declaration”), under penalty of perjury, that:

       1.      I serve as the Chief Restructuring Officer (“CRO”) of Juniper Specialty

Products LLC (“Juniper”) and SGCE LLC (“SCGE,” and collectively with Juniper, the

“Debtors”), debtors and debtors-in-possession in the above-captioned cases (the “Chapter 11

Cases”). The Debtors are limited liability companies organized under the laws of Delaware and

are located in Pasadena, Texas. I have served in my current capacity since June 2, 2020.

       2.      I am a Managing Director in the Disputes, Compliance & Investigations practice of

Stout Risius Ross, LLC (“Stout”) and lead the Houston practice. Stout is a global advisory firm

specializing in investment banking, transaction advisory, valuation advisory, disputes, compliance,

investigations, and management consulting. My offices are located at 1000 Main St., Suite 3200,

Houston, TX 77002.

       3.      As CRO of the Debtors, I am responsible for, among other things, overseeing the

operations and financial activities of the Debtors, including, but not limited to, monitoring cash

flow, industry trends, liquidity, capital resources, business relationships, workforce issues and

financial planning. In this capacity, since my retention I have been extensively involved in the

                                           Page 1 of 13
        Case 20-33109 Document 15 Filed in TXSB on 06/22/20 Page 2 of 13




events leading up to the commencement of these Chapter 11 Cases. As CRO of the Debtors, I

have detailed personal knowledge of, and experience with, the business and financial affairs, books

and records, and employees of the Debtors and the industry in which they operate, and have

accordingly supervised their businesses and financial affairs and have participated in strategic

planning associated with their ongoing business decisions. As a result of my first-hand experience

and knowledge, and through my review of the Debtors’ books and records and other information,

including discussions with management, consultants / former employees, advisors, and the

Debtors’ financial advisor and investment banker Jefferies LLC (“Jefferies”), I have formed

opinions as to the necessity of obtaining the relief sought by the Debtors in their initial motions

and applications (collectively, the “First Day Motions”) to: (i) continue to operate effectively and

manage their Chapter 11 Cases efficiently; and (ii) conduct an auction and sale process for all or

substantially all of the Debtors’ assets.

       4.      On June 19, 2020 (the “Petition Date”), the Debtors filed voluntary petitions (the

“Petitions”) seeking relief under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101

et seq. (the “Bankruptcy Code”). As described below, the Chapter 11 Cases have been commenced

to undertake an orderly liquidation through a court-approved auction and sale of all or substantially

all of the Debtors’ assets.

       5.      I submit this declaration in support of the Petitions and the relief requested by the

Debtors in the First Day Motions filed contemporaneously herewith, and to provide an overview

of the Debtors and their current circumstances. I have reviewed the Petitions and the First Day

Motions and believe that the relief sought therein is essential to ensure: (i) that the Debtors’

business continues to operate in the ordinary course during the pendency of these Chapter 11

Cases; and (ii) that the auction and sale process contemplated within these Chapter 11 Cases is



                                            Page 2 of 13
        Case 20-33109 Document 15 Filed in TXSB on 06/22/20 Page 3 of 13




conducted expeditiously and in such a manner as to maximize proceeds for distribution to the

Debtors’ creditor base.

       6.      Except as otherwise indicated, the facts set forth in this Declaration are based upon

my personal knowledge, my review of relevant documents, information provided to me by

consultants / former employees with responsibility for the relevant business and corporate matters

addressed in the First Day Motions, information provided to me by the Debtors’ professionals, or

my opinion based upon experience, knowledge and information concerning the Debtors and the

industry in which they operate. I am authorized to submit this declaration on behalf of the Debtors,

and if called upon to testify, I would testify competently to the facts set forth herein.

       7.      Section I of this Declaration provides an overview of the Chapter 11 Cases. Section

II provides background information on the Debtors’ businesses, history and current circumstances,

as well as the Chapter 11 Cases. Section III sets forth relevant facts in support of the First Day

Motions.

                                          I.     Overview

       8.      Juniper and SGCE are both organized as Delaware limited liability companies and

are based in Pasadena, Texas, with Juniper having a development project (the “Plant”) in Westlake,

Louisiana. SGCE has developed, licensed in and packaged intellectual property with its developed

engineering plans into solutions to be licensed to develop Fischer-Tropsch plants. As part of its

business model, SGCE partly owns and provides support to such developments. SGCE licensed

its XTLH Solution™ to Juniper for the Plant, holds a 10% interest in Juniper and is both a supplier

and service provider to Juniper. Juniper owns the Plant assets, such as real property, leases,

equipment, and machinery, and has engaged in the detailed engineering and construction necessary

to complete the Plant. Once the Plant was constructed and operational, Juniper planned to use the



                                               Page 3 of 13
           Case 20-33109 Document 15 Filed in TXSB on 06/22/20 Page 4 of 13




Plant to make liquid hydrocarbon products from natural gas through a Fischer-Tropsch process.

Juniper would sell the Fischer-Tropsch diesel and naphtha and upgrade and/or sell the Fischer-

Tropsch waxes. The Fischer-Tropsch waxes are ultra-high quality, pure and highly-desirable

waxes used in a wide range of applications in adhesives, coatings, construction materials and

consumer goods. More specifically, the completion of the development project in Westlake,

Louisiana was poised to make Juniper the first U.S. manufacturer of fully refined Fischer-Tropsch

waxes, offering specialty products directly to North American wax customers. SGCE planned to

use its share of proceeds from the Plant, as well as spotlighting its success, for launching its next

project.

       9.       Unfortunately, this is not the first time the project in Westlake, Louisiana has

experienced issues completing construction. A predecessor entity that owned the project filed for

bankruptcy in April 2016, and the assets were sold to Juniper (then named “RD Juniper LLC”) in

late June 2016. Much like its predecessors who had spent the better part of a decade developing

the project, Juniper found it required more funding than it anticipated to complete the Plant, in this

case resulting from unexpected and substantial engineering and construction cost overruns and

delays. Because SGCE was a supplier and service provider (as well as licensor) to Juniper,

Juniper’s financial problems have adversely impacted SGCE as well, placing SGCE in a similar,

financially distressed position

       10.      Although Juniper and SGCE had worked hard to continue developing the project

over the last several years, it became evident in April/May 2019 that the project could not go

forward without additional capital or financing. Because of the previous problems in executing the

engineering and construction for the Plant, it became evident that the engineering would have to

be completed to a more sufficiently detailed level to enable solicitation of one or more fixed cost



                                            Page 4 of 13
         Case 20-33109 Document 15 Filed in TXSB on 06/22/20 Page 5 of 13




bids to finish construction of the Plant, in order to reduce uncertainty to a level necessary to obtain

additional investment. To reduce costs, both SGCE and Juniper laid off all of their remaining

employees in at the end of July 2019. A small group of ex-employees were hired as consultants by

Juniper and given the opportunity to try to finish the engineering and secure additional investment

to complete the Plant. As such, Juniper has been actively pursuing investors as well as the sale of

replaceable material equipment, inventory, and other operating assets to fund the additional

engineering work. Juniper initially pursued an out-of-court restructuring because it believed, after

consulting with its legal and financial advisors, that this path would maximize recoveries to

creditors. To support these activities, during the fourth quarter of 2019 and first quarter of 2020,

both SGCE and Juniper completed the disposition of certain equipment, materials and other

operating assets to third parties in several separate transactions. With the funds it received, Juniper

has been able to complete two of three phases of the necessary engineering work and to begin the

third phase.

         11.      As part of this process, the Debtors engaged Jefferies LLC in May 2019 to help

obtain additional capital, and Jefferies LLC attempted to do so in two primary processes thereafter.

Despite these pursuits, however, Juniper and SGCE have been unable to locate additional financing

or capital on an out-of-court basis.1 Once the COVID-19 virus reached the United States, the

interest level by remaining investors dissipated quickly, citing more attractive investment

opportunities now available in the markets. On-site due diligence was also disrupted by travel

restrictions and uncertainty created by the effects of the pandemic.

                     II.     Events Leading to the Debtors’ Chapter 11 Filings



         1
           Potential investors cited concerns regarding a number of factors, including uncertainty regarding completion
costs, the proposed recovery for equity investors, claims against Juniper and SGCE, and litigation by Juniper’s
construction contractor, Aptim Maintenance LLC (“Aptim”).

                                                   Page 5 of 13
        Case 20-33109 Document 15 Filed in TXSB on 06/22/20 Page 6 of 13




       12.     Because the Plant would use natural gas to produce synthetic hydrocarbon products

which to some extent compete with petroleum-based products in the Westlake plant, they operate

in a highly cyclical industry, which current events in the oil and gas industry and COVID-19 have

only exacerbated. The fall in the oil and gas prices created by Russia and OPEC’s struggle for

market share decreased demand for all naphtha and diesel, even before COVID-19 impacted

demand. And although the global wax industry was growing at about 1.3% per year, this was a

statistic from before COVID-19 reached the United States and impacted demand. If the demand

impact of COVID-19 is temporary, however, the respective business models for Juniper and SGCE

are still remarkably sound.

       13.     While Juniper and SGCE have been attempting to obtain financing, their creditors

have been demanding payment and placing Juniper and SGCE in arbitration and litigation, which

the Debtors can ill afford. In August of 2019, Juniper was sued by its construction contractor,

Aptim, for unpaid invoices relating to the construction in state court in Louisiana. The dispute

was moved into arbitration in Houston. Since January 2020, the dispute costs have been much

higher than anticipated and began to consume funds that could have been used to finish the final

phase of the engineering. One of Aptim’s suppliers, which Aptim was obligated to pay under the

construction contract, recently sued both Aptim and Juniper in state court in Louisiana. SGCE’s

direct creditors have not yet sued SGCE, but SGCE was (improperly) added as a defendant on

litigation for a debt owed by Juniper.

       14.     Based on the lack of financing, lack of immediate injection of capital, and inability

to defend themselves against creditors, Juniper and SGCE undertook aggressive actions to

downsize their operations. Since August 1, 2019, neither SGCE nor Juniper have any employees.

SGCE has no paid personnel and Juniper currently has very limited personnel.



                                           Page 6 of 13
        Case 20-33109 Document 15 Filed in TXSB on 06/22/20 Page 7 of 13




       15.     Given the potentially significant number and amount of these possible claims, the

costs associated with mounting a defense on multiple fronts across multiple jurisdictions, and

Juniper and SGCE’s current respective cash/assets compared to the size of the respective creditor

pools, both Juniper and SGCE became increasingly concerned about their ability to manage these

litigation and arbitration costs. This concern, after consulting with their advisors regarding all of

their restructuring/liquidation options, led Juniper and SGCE’s respective boards of directors to

conclude that they should each undertake an orderly sale of their businesses in a joint Chapter 11

proceeding in order to continue to reduce costs and maximize value for their creditors, although

Juniper and SGCE continue to examine other strategic options such as DIP/exit financing and other

restructuring options on a dual track. To this end, as part of the First Day Motions, Juniper and

SGCE will be filing a motion for approval of bidding procedures—and seek to sell Juniper and

SGCE’s remaining assets and pay creditors their claims consistent with their priorities established

by the Bankruptcy Code and pertinent state law.

                                  III.    First Day Motions

       16.     As a result of my first-hand experience, and through my review of various materials

and information, discussions with members of the Debtors’ Board of Directors and discussions

with the Debtors’ professionals, I have formed opinions as to: (i) the necessity of obtaining the

relief sought by the Debtors in the First Day Motions described below; and (ii) the immediate and

irreparable harm to which the Debtors and recoveries to their creditors will be exposed unless the

relief requested in the First Day Motions is granted without delay.

       17.     I submit this Declaration in support of the Petitions and the First Day Motions filed

with the Court in these cases and as described below.




                                           Page 7 of 13
           Case 20-33109 Document 15 Filed in TXSB on 06/22/20 Page 8 of 13




       18.      I have reviewed each of the First Day Motions (including the exhibits and schedules

attached thereto) and, to the best of my knowledge, believe the facts set forth therein are true and

correct.    This representation is based upon information and belief and through my review of

various materials and information, as well as my experience and knowledge of the Debtors’

operations and financial condition. If I were called upon to testify, I could and would, based on

the foregoing, testify competently to the facts set forth in each of the First Day Motions.

       19.      The relief sought in the First Day Motions is critical to the success of these Chapter

11 Cases. The First Day Motions will maximize value for the Debtors’ estates and stakeholders

by: (i) reducing unnecessary disruption and minimizing any adverse effects caused by these

Chapter 11 Cases on the Debtors’ businesses and operations; and (ii) providing an auction and sale

process which will provide for an expeditious and efficient sale of the Debtors’ assets which will

maximize recoveries to the Debtors’ creditors. As described more fully below, the Debtors, in

consultation with their professionals, have carefully tailored the relief requested in the First Day

Motions to ensure the Debtors’ immediate operational needs are met, and that the Debtors suffer

no immediate and irreparable harm during the pendency of the auction and sale process. For the

reasons set forth below, I believe that the relief requested in each of the First Day Motions is

appropriate under the circumstances and should be granted by the Court.

       20.      Motion to Approve: (i) Bidding Procedures in Connection With Sale of

Substantially All Assets, Form and Manner of Auction and Sale Notice, and Form and Manner

of Notice of Assumption and Assignment of Executory Contracts and Unexpired Leases; and

(ii) Sale of Assets Free and Clear to Successful Bidder(s),. By this motion (the “Bidding

Procedures Motion”), the Debtors request the entry of: (i) an order approving the Debtors’

proposed bidding and auction procedures which will underlie the sale of substantially all of their



                                            Page 8 of 13
        Case 20-33109 Document 15 Filed in TXSB on 06/22/20 Page 9 of 13




assets, the form and manner of the notice of the auction and sale hearing, and the form and manner

of notice of the assumption and assignment of executory contracts and unexpired leases in

connection with the sale; and (ii) upon completion of the bidding and auction process and the

selection by the Debtors of highest and best bid(s) for the assets, an order approving the sale to the

successful bidders free of all liens, claims, and other encumbrances.

       21.     The Debtors have determined, in the sound exercise of their business judgment, that

a prompt sale of the Assets by auction presents the best opportunity to realize the maximum value

of the Debtors’ assets for distribution to creditors which is consistent with the Debtors’ duty to

orderly liquidate the Debtors’ estates. I believe that the results of the Auction will constitute the

product of good faith, arm’s length negotiations with respect to the price and other terms of the

sale, and are the only available method of maximizing recoveries to creditors while minimizing

administrative costs.

       22.     The procedures and notices proposed by the Bidding Procedures Motion are the

best way to maximize the value of the assets for the Debtors’ estates and their creditors. In

recognition of the Debtors’ limited liquidity, the milestones proposed by the Bidding Procedures

with regard to, among other items, the due diligence period, bid deadline, auction, and sale hearing

are all designed to achieve an expeditious sale process which will minimize administrative

expenses during the pendency of the solicitation, auction, and sale process – while at the same

time providing sufficient time for due diligence by interested parties in order to properly expose

the assets to market forces and maximize value to creditors. The relief requested by the Bidding

Procedures Motion is accordingly appropriate under the circumstances.

       23.     Motion to Authorize Filing of a Consolidated List of Creditors and Approving the

Form and Manner of Notifying Creditors of the Commencement of the Chapter 11 Cases and



                                            Page 9 of 13
        Case 20-33109 Document 15 Filed in TXSB on 06/22/20 Page 10 of 13




Other Information. By this motion, the Debtors seek entry of an order: (i) authorizing them to

file a consolidated creditor matrix and list of the 30 largest general unsecured creditors in lieu of

submitting separate mailing matrices and creditor lists for each Debtor; (ii) approving the form

and manner of notifying creditors of the commencement of the chapter 11 cases and the scheduling

of the meeting of creditors under section 341 of title 11 of the Bankruptcy Code; and (iii) granting

other related relief.

        24.     Given the nature of the Debtors’ business operations, the preparation of separate

lists of creditors for each Debtor would be expensive, time consuming and administratively

burdensome; as such, utilizing a consolidated list of key creditors will help alleviate these burdens

and costs, while reducing the possibility of duplicative service. Accordingly, the filing of a

consolidated list of creditors and serving single notice of commencement will maximize efficiency

and assist in an orderly transition into chapter 11.

        25.     Motion to Approve Continued Use of Cash Management System. By this motion

the “Cash Management Motion”), the Debtors seek entry of an interim and final order: (i)

authorizing the continued use of their existing cash management system, bank accounts, and

business forms; (ii) authorizing the continued use of intercompany arrangements; and (iii) granting

waiver of investment and deposit requirements under Section 345 of the Bankruptcy Code.

        26.     To lessen the impact of the chapter 11 filings on the Debtors’ business, I believe it

is vital that the Debtors keep their cash management system in place and be authorized to pay

outstanding fees owed in relation to the Debtors’ bank accounts, such as payments to third-party

vendors whose services are critical for the uninterrupted operation of the cash management system.

Any disruption to that system would severely impair the operations of the Debtors, hinder the




                                            Page 10 of 13
        Case 20-33109 Document 15 Filed in TXSB on 06/22/20 Page 11 of 13




ability of parties to optimize business performance, and result in an overall detriment to all parties

in interest.

        27.    Motion for Authority to Continue Insurance and Pay Prepetition Claims. By this

motion (the “Insurance Motion”), the Debtors seek authority to continue their pre-petition

insurance programs, to pay any pre-petition premiums and related obligations, and to renew

insurance policies in the event that the policies should expire postpetition. Maintaining the existing

insurance programs is necessary to preserve the value of the estates and the Debtors’ business.

Any lapse or disruption in insurance coverage could result in immediate and severe consequences

for the business. Absent sufficient and continuing insurance coverage, the Debtors may also be

exposed to substantial liability and could suffer severe hindrance to their operations.

        28.    Further, the Debtors believe they may need to make upcoming payments to the

Carriers and the Broker, as defined in the Insurance Motion. If the Debtors are unable to continue

their ordinary business operations by continuing to pay the Carriers and the Broker as payments

become due, and to reassure the Carriers and the Broker that authority has been granted to honor

all such claims, the Debtors may suffer immediate and irreparable harm.

        29.    Motion to Prohibit Utility Disconnection, Deem Utilities Adequately Assured of

Future Performance, and Establishing Procedures for Determining Requests for Adequate

Assurance. By this motion (the “Utilities Motion”), the Debtors seek an interim order: (i)

prohibiting their utility providers from altering, refusing, or disconnecting services to the Debtors

absent a further Bankruptcy Court order; (ii) deeming the Debtors’ utility providers adequately

assured of future payment; (iii) establishing procedures governing any additional request for

adequate assurance; and (iv) scheduling a final hearing on the Utilities Motion within 30 days of

the Petition Date.



                                           Page 11 of 13
       Case 20-33109 Document 15 Filed in TXSB on 06/22/20 Page 12 of 13




       30.     Refusal and/or disconnection of service would cause overt harm to the Debtors’

operations while they are in bankruptcy, and would cause profound harm to the Debtors’ estates.

Moreover, the adequate assurance deposits contemplated within the Utilities Motion provide

sufficient adequate assurance to the Debtors’ utility providers, the Utilities Motion provides the

utility providers with an organized process to negotiate any adequate assurance which they deem

insufficient and, in any event, the utility providers will have an opportunity to object to their

adequate assurance prior to entry of a final order on the Utilities Motion. I accordingly believe

that the relief requested by the Utilities Motion is appropriate under the circumstances.

                                           Conclusion

       31.     In conclusion, for the reasons stated herein and in each of the First Day Motions

filed concurrently or in connection with the commencement of these Chapter 11 Cases, I

respectfully submit that each of the First Day Motions should be granted in its entirety, together

with such other and further relief as this Court deems just and proper.




                                          Page 12 of 13
       Case 20-33109 Document 15 Filed in TXSB on 06/22/20 Page 13 of 13




                                            Certification

        I certify under penalty of perjury that, based upon my knowledge, information and belief

as set forth in this Declaration, the foregoing is true and correct.


                                                       /s/ John D. Baumgartner
                                                       John D. Baumgartner
                                                       Chief Restructuring Officer




                                            Page 13 of 13
